 Case: 2:19-cv-02029-SDM-KAJ Doc #: 28 Filed: 06/08/20 Page: 1 of 2 PAGEID #: 86




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


BOARD OF TRUSTEES OF THE OHIO
LABORERS BENEFITS,

                      Plaintiff,

vs.                                                         Case No.: 2:19-cv-2029
                                                            JUDGE SARAH D. MORRISON
                                                            Magistrate Judge Jolson

GLOBAL OUTDOOR SOLUTIONS, LLC,

                      Defendant.


                                            ORDER

       On March 17, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that Plaintiff’s Motion for an Order for Defendant Global Outdoor Solutions,

LLC and its member Mark Fourtounis to appear and show cause why they should not be held in

contempt of this Court’s February 4, 2020 Order be granted. (ECF No. 23). The Magistrate

Judge held a show cause hearing on March 17, 2020 at 11:15 a.m. and despite having adequate

notice of the hearing, Defendant and Mr. Fourtounis did not appear. Therefore, the Magistrate

Judge further recommends that Defendant and Mark Fourtouis be held in contempt. It was also

recommended that Defendant be held liable for Plaintiff’s expenses and attorney’s fees

associated with the Motion for Order to Show Cause as compensation for Defendant’s

noncompliance. The parties were specifically advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.
 Case: 2:19-cv-02029-SDM-KAJ Doc #: 28 Filed: 06/08/20 Page: 2 of 2 PAGEID #: 87




        Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Motion for Order to Show Cause is hereby GRANTED. Further, Defendant and

Mark Fourtounis have twenty-one days from the date of this Order to comply with this Court’s

July 10, 2019 Order (ECF No. 9). If after twenty-one days, Defendant and Mark Fourtounis

have failed to comply with this Court’s Order, a warrant will be issued for the arrest of Mark

Fourtounis and he will be imprisoned until such time as he complies with the Court’s July 10,

2019 Order. However, the sanctions are conditional and designed to ensure compliance.

Defendant and Mark Fourtounis may purge themselves of their contempt, and avoid the above

punishment, by working with Plaintiff and its counsel to resolve this matter. Defendant is further

ordered to pay Plaintiff’s expenses and attorney’s fees associated with its Motion for Order to

Show Cause. Plaintiff may submit its expenses and attorney’s fees following the resolution of

this matter.

     The Clerk shall remove ECF Nos. 18 and 23 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                     _/s/ Sarah D. Morrison_____________
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                2
